—In an action to recover damages for fraud, the plaintiffs appeal from so much of an order of the Supreme Court, Nassau County (Lockman, J.), dated October 28, 1998, as granted the defendants’ cross motion to dismiss the complaint, and denied their application to amend the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly dismissed the plaintiffs’ complaint (see, Rudnick v Glendale Sys., 222 AD2d 572; London v Courduff, 141 AD2d 803; see also, Danann Realty Corp. v Harris, 5 NY2d 317). The plaintiffs’ contention that the court erred in denying their application to amend the complaint is without merit. Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.